               Case 1:20-cv-02130-ER Document 17 Filed 10/05/20 Page 1 of 3

     NEW YORK                                                                                            SHANGHAI
      LONDON                                                                                              ATLANTA
    SINGAPORE                                                                                            BALTIMORE
   PHILADELPHIA                             FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                MIAMI
  WASHINGTON, DC                                                                                        BOCA RATON
  SAN FRANCISCO                                                                                         PITTSBURGH
                                                 KEVIN J. FEE
  SILICON VALLEY                                                                                          NEWARK
                                         DIRECT DIAL: +1 212 692 1049
     SAN DIEGO                                                                                           LAS VEGAS
                                        PERSONAL FAX: +1 212 214 0829
    LOS ANGELES                          E-MAIL: kjfee@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                            LAKE TAHOE
      BOSTON                                 www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                OMAN
      AUSTIN                                                                                      A GCC REPRESENTATIVE OFFICE
                                                                                                       OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                   ALLIANCES IN MEXICO
                                                                                                       AND SRI LANKA




                                                            October 5, 2020
BY ECF                                                  Plaintiff is directed to respond to Defendant's letter, Doc.
                                                        16, by letter of no more than 3 pages by October 7, 2020.
Honorable Edgardo Ramos
United States District Court                            It is SO ORDERED.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                                                   10/5/2020
New York, New York 10007

                     Re:   XIFIN, Inc. v. The Mount Sinai Hospital - Case No. 20-cv-02130-ER

Dear Judge Ramos:

       I write on behalf of Defendant the Mount Sinai Hospital pursuant to Rules 16(b) and 26(c)
and §2 (A)(ii) of Your Honor’s rules to request that the Court stay discovery pending its decision
on Defendant’s motion to dismiss the Complaint. That motion was fully briefed on June 16, 2020.
On June 2, 2020, Plaintiff requested oral argument pursuant to § 2(D) of Your Honor’s rules.

       Plaintiff recently requested that Defendant consent to a discovery schedule or seek a stay
from the Court. Earlier this year, Your Honor articulated the standard for such a stay as follows:

          Good cause may be shown where a party has filed a dispositive motion, the stay is
          for a short period of time, and the opposing party will not be prejudiced by the stay.
          Discovery, however, should not be automatically stayed simply on the basis that a
          motion to dismiss has been filed. The Court analyzes good cause by application of
          three factors: (1) whether a defendant has made a strong showing that the plaintiff’s
          claim is unmeritorious, (2) the breadth of discovery and the burden of responding
          to it, and (3) the risk of unfair prejudice to the party opposing the stay.

New York by James v. Pennsylvania Higher Educ. Assistance Agency, No. 19 Civ. 9155 (ER),
2020 WL 605944, at *1 (S.D.N.Y., Feb. 7, 2020) (citations and internal quotation marks omitted).
Each of those factors warrant a stay of discovery here.


D UANE M ORRIS LLP
1540 BROADWAY NEW YORK, NY 10036-4086                                    PHONE: +1 212 692 1000    FAX: +1 212 692 1020
DM1\11403971.1 Y6599/00033
          Case 1:20-cv-02130-ER Document 17 Filed 10/05/20 Page 2 of 3




Honorable Edgardo Ramos
October 5, 2020
Page 2

1.     Motion to Dismiss Has Substantial Merit

        The briefs submitted on the motion to dismiss demonstrate that Defendant’s “arguments
are not frivolous and constitute the ‘strong showing’ necessary to weigh in favor of stay.” Id., at
*2. All of the causes of action are based on provisions in a February 17, 2009 Laboratory Billing
Agreement that were abolished by amendments adopted in 2012 and 2014.

        First, Plaintiff erroneously claims that it is entitled to access to all of Defendant’s books
and records necessary to determine the payments made and to be made under the contract.
Whereas “Attachment B” to the original contract entitled Plaintiff’s assignor to inspect
Defendant’s books and records reasonably related and necessary to verify the payments made and
required to be made under the contract, the 2012 amendment explicitly abolished that right by
stating “This supersedes Attachment B hereto.” D.E. 1-1 at 23 of 24.

        Second, Plaintiff claims a non-existent right to a percentage of the value of Defendant’s
December 26, 2018 settlement with Blue Cross and Blue Shield (“Blue Cross”) of a long-running
and complicated dispute over tens of millions of dollars in genomic claims. Whereas the original
contract entitled Plaintiff’s assignor to a percentage of collections during “Wind-Down Period and
thereafter” (D.E. 1-1 at 4 of 24) both amendments limit that compensation to “during the Wind-
Down Period” and eliminated the reference to “and thereafter.” D.E. 1-1 at 24 of 24. The
Complaint concedes that the Wind-Down Period ended on August 31, 2018. D.E. 1 ¶ 30.
Therefore, Plaintiff has no right to compensation for amounts recovered after August 31, 2018.

2.     Discovery Will Prejudice Defendant’s Rights

        In New York by James v. Pennsylvania Higher Educ Assistance Agency, this Court found
that a “level of burden, though not atypical of cases such as this one, also counsel in favor of a
stay.” 2020 WL 605944, at *2. Here, the burden of discovery on Defendant and a non-party
counsels in favor of a stay. Plaintiff seeks discovery of virtually anything and everything related
to a 2009 contract and will required extensive discovery of a third-party payer of Defendant
regarding the merits of a dispute that non-party already resolved with Defendant.

        The discovery Plaintiff intends to take is exceedingly wide in scope and unfathomably deep
in detail. Plaintiff seeks discovery “necessary to determine the payments made and to be made
under the Billing Agreement [since 2009], including, but not limited to, [Defendant]’s books and
records regarding the resolution of its dispute with Blue Cross.” D.E. 1 at 20 (Prayer for Relief
(a)); D.E. 13 at 24.

        Plaintiff admits that it will pursue nine years of records to look for any proof that it is
entitled to additional compensation. Proceeding with that discovery before a decision on the
motion to dismiss will be particularly inequitable to Defendant because Plaintiff admits it will use
the discovery process to obtain the ultimate relief it seeks through its defective claim under an
            Case 1:20-cv-02130-ER Document 17 Filed 10/05/20 Page 3 of 3




Honorable Edgardo Ramos
October 5, 2020
Page 3

abolished contract provision. As Plaintiff stated in its June 2, 2020 brief:

         [Defendant]’s bluster about books and records is much ado about nothing. . . . The
         breach likely will be cured through discovery, which will provide [Plaintiff] with
         access to those same records for the same reasons the inspection right was included
         in the Billing Agreement.

D.E. 13 at 14. Unless the Court issues a stay of discovery, Plaintiff intends to obtain all that it
seeks under a groundless claim before this Court considers Defendant’s motion to dismiss.

         Plaintiff’s other baseless claim seeks to re-open complex disputes between Defendant and
a third party that Defendant and that third party chose to settle to avoid the expense and uncertainty
of litigation. The Complaint argues that Defendant could have received more from Blue Cross if
it had actually litigated whether Blue Cross denied individual genomic claims “for erroneous
reasons” such as lack of “medical necessity,” “untimely,” “duplicative” and “for reasons
inconsistent with Blue Cross’s own policies and procedures.” D.E. 1 ¶¶ 44-45. Besides burdening
Defendant with discovery as to those complex issues regarding thousands of individual claims,
discovery will also burden a non-party -- who already settled those claims with Defendant -- with
extensive discovery obligations. The Court should not permit Plaintiff to impose that burden on
Defendant and a non-party before a decision on the pending motion to dismiss which we believe
will moot any such discovery.

3.       Plaintiff Will Not Be Prejudiced This Early in the Litigation

       This stay would only be for a period of several months as the Court considers the pending
motion to dismiss. In contrast, Defendant will be greatly prejudiced if it is forced to incur the cost
and disruption of engaging in discovery only to have the Court determine that the Complaint was
without merit and should be dismissed.

        Therefore, the Court should stay discovery until it decides Defendant’s pending
motion to dismiss given that: (1) Defendant has made a strong showing that Plaintiff’s
claim is unmeritorious; (2) the discovery Plaintiff will seek will be broad and burdensome
to Defendant; and (3) the risk of unfair prejudice to Plaintiff is minimal or non-existent.

                                                      Respectfully submitted,




                                                      Kevin J. Fee
KJF:hs
